Citation Nr: 0501998	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-25 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for asbestosis, to 
include as due to asbestos exposure.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K. C.

ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, in relevant part, denied the 
veteran's claims for service connection for asbestosis, to 
include as due to asbestos exposure, COPD, PTSD and 
degenerative joint disease of the spine.  The veteran filed a 
timely appeal to this adverse determination.  This case has 
been advanced on the docket due to the advanced age of the 
veteran.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2004).  

In December 2004, the veteran testified at a Travel Board 
hearing at the RO before the undersigned, who is the Acting 
Veterans Law Judge responsible for making the final 
determination in this case, and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).

The Board notes that during the course of the December 2004 
hearing, the veteran's representative stated that the veteran 
no longer wished to pursue his appeal on the issue of service 
connection for degenerative joint disease of the back, and 
that he was "withdrawing that issue."  As that issue has 
validly been withdrawn pursuant to 38 C.F.R. § 20.204(a), the 
issue of service connection for the degenerative joint 
disease of the spine is not before the Board at this time.







FINDINGS OF FACT

1.  The veteran's claims file does not contain competent 
evidence of a current diagnosis of asbestosis.

2.  The veteran's claims file does not contain competent 
evidence linking his current COPD, first shown by the record 
in 2001, to his active duty military service from 1951 to 
1955.

3.  The veteran's claims file does not contain competent 
evidence of a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  Asbestosis was neither incurred in nor aggravated by the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2004). 

2.  COPD was neither incurred in nor aggravated by the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2004).

3.  PTSD was neither incurred in nor aggravated by the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.304, 3.304(f) (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

Prior to considering the merits of the claims, the Board must 
first determine whether VA has complied with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA eliminated 
the former statutory requirement that claims be well-
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The 
Board notes that the VCAA became law in November 2000 and 
that the veteran filed his claims for VA benefits in this 
case after that date, in August 2001.  Thus, the provisions 
of the VCAA are applicable in this case.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In specific compliance with Quartuccio, by letter dated in 
October 2002, the RO provided the veteran with detailed 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO described the evidence needed to 
establish the veteran's claims, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  


The record further indicates that the veteran was provided 
additional notice as to the evidence needed to substantiate 
his claims, as well as notice of the specific legal criteria 
necessary to substantiate his claims.  The Board concludes 
that discussions as contained in the initial rating decision 
dated in December 2002, in the statement of the case (SOC) 
issued in July 2003, at the time of a hearing before the 
undersigned in December 2004, and in correspondence to the 
veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claims.  

The veteran and his representative further plainly show 
through their statements and submissions of evidence that the 
veteran understands the nature of the evidence needed to 
substantiate his claims.  As the RO has completely developed 
the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence has been met.  The Board concludes that VA does not 
have any further outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private treatment records and statements, VA 
inpatient and outpatient treatment notes, and several 
personal statements made by the veteran in support of his 
claims.  

The veteran testified at a hearing held before the 
undersigned in December 2004, and a transcript of his 
testimony has been added to the claims file.  Although the 
veteran was unable to complete the hearing, the undersigned 
conducted a lengthy colloquy with the veteran's 
representative towards ascertaining whether there were any 
outstanding records that could substantiate the veteran's 
claims, and the veteran through his representative has 
indicated no further records are extant.  

The RO has obtained all pertinent records regarding the 
issues on appeal and has effectively notified the veteran of 
the evidence required to substantiate his claims.  The Board 
is not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  In light of 
the foregoing, the Board finds that under the circumstances 
of this case, VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claims and that 
additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).


The Merits of the Claims

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Asbestosis

Evidence relevant to the veteran's claim for service 
connection for asbestosis, to including as due to asbestos 
exposure, includes his service medical records, which are 
negative for any recorded evidence of complaints or diagnoses 
of, or treatment for, any respiratory disorders, including 
asbestosis.  At the time of the veteran's June 1955 service 
separation examination, his lungs and chest were found to be 
"normal."  A VA examination conducted in February 1982 also 
indicates no mention of any pulmonary complaints.

The veteran's claims file also contains extensive VA and 
private inpatient and outpatient treatment notes, including 
diagnostic testing of, and treatment for, pulmonary disease.  
However, a thorough review of these treatment records fails 
to reveal that the veteran has been diagnosed with 
asbestosis.  As a valid service connection claim requires, at 
a minimum, medical evidence of a current disability, the 
veteran's claim for service connection for asbestosis must be 
denied.  The Court has held that "[i]n order for the veteran 
to be awarded a rating for service-connected [disability], 
there must be evidence both of a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 1991).  

Given the veteran's account of having served in U.S. Naval 
vessels, the Board has carefully considered whether further 
development of this matter is warranted.  However, while the 
veteran is shown to have COPD, there is no evidence of 
record, or known to be existant to VA, indicating that the 
veteran has the disorder for which he seeks benefits - a 
critical component of a successful claim of service 
connection.  Thus, irrespective of his claimed in-service 
exposure, the claim must be denied on the basis of the 
evidence before the Board.  


II.  COPD

Evidence relevant to the veteran's claim for service 
connection for COPD includes his service medical records, 
which are negative for any recorded evidence of complaints or 
diagnoses of, or treatment for, any respiratory disorders, 
including COPD.  At the time of the veteran's June 1955 
service separation examination, his lungs and chest were 
found to be "normal."

Post-service evidence includes VA inpatient and outpatient 
treatment notes, which reveal diagnoses of COPD beginning in 
2001, and treatment for this disorder since that time.  
However, none of the evidence relates this disorder in any 
way to his period of military service, some 46 years prior to 
the first post-service diagnosis.

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current COPD is related to his active military service.  
The Board does not doubt the sincerity of the veteran's 
belief in this claimed causal connection.  However, as the 
veteran has not been shown to possess medical expertise, he 
is not qualified to express an opinion regarding any medical 
causation of his current COPD.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
the veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Thus, the Board finds that the veteran's 
contention that his current COPD is related to exposure to 
what he now believes to be asbestos in service cannot be 
accepted as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for COPD.  In reaching this decision 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  PTSD

Evidence relevant to the veteran's claim for service 
connection for PTSD includes his service medical records, 
which are negative for any recorded evidence of complaints or 
diagnoses of, or treatment for, any psychiatric disorders, 
including PTSD.  At the time of the veteran's June 1955 
service separation examination, he was found to be 
psychiatrically "normal."

Post-service private and VA evidence indicates extensive 
inpatient and outpatient treatment for multiple psychiatric 
diagnoses dating from approximately 1968 to the present, 
primarily consisting of schizophrenia and schizoaffective 
disorder, but also including major affective disorder, 
bipolar disorder, substance abuse and alcoholism by history.  
Also included are letters from several of the veteran's 
relatives, which in substance reflect the makers' observation 
of a change in the veteran after military service.  However, 
none of this evidence, nor the extensive psychiatric 
treatment records reflects a diagnosis of PTSD.

Thus, as a valid service connection claim requires, at a 
minimum, medical evidence of a current disability, the 
veteran's claim for service connection for PTSD must also be 
denied.  As noted above, the Court has held that "[i]n order 
for the veteran to be awarded a rating for service-connected 
[disability], there must be evidence both of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury."  Rabideau, 2 Vet. 
App. at 144; see also Brammer, 3 Vet. App. at 225 ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a present disability there can be no 
valid claim.").  Thus, the veteran's claim for service 
connection for PTSD must also be denied.


Summary

It is very clear that the veteran is sincere in his beliefs 
that the benefits should be granted in this matter.  However, 
while the Board therefore expresses its appreciation for his 
service to the nation, VA is bound by the applicable law 
under statute, regulations, and the precedential decisions of 
the appellate courts, and the law is now well-settled that 
the mere assertion by a claimant that a disorder was incurred 
or aggravated by military service is not a sufficient basis 
to grant a benefit requiring medical expertise.  Espiritu, 
supra; 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).


ORDER

Service connection for asbestosis, to include as due to 
asbestos exposure, is denied.

Service connection for COPD is denied.

Service connection for PTSD is denied.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


